Opinion issued August 3, 2006








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00945-CV
____________

CYPRESS AMBULATORY SURGERY CENTER, LLC, Appellant

V.

JACK JENSEN, M.D.,  LARRY LIKOVER, M.D, P.A., and MARK
MAFFETT, M.D., Appellees




On Appeal from the 113th Judicial District Court
Harris County, Texas
Trial Court Cause No. 2005-49219
 

 
 
MEMORANDUM OPINION
          Appellant, Cypress Ambulatory Surgery Center, LLC, and appellees, Jack
Jensen, M.D., Larry Likover, M.D., P.A., and Mark Maffett, M.D., have filed an
agreed motion to dismiss this appeal.  The motion is granted, and the appeal is
dismissed.  Pursuant to the parties’ agreed motion, all costs of this appeal will be
taxed to the party incurring the same.
          It is so ORDERED.
 
 
                                                                        Terry Jennings 
     Justice


Panel consists of Chief Justice Radack and Justices Jennings and Alcala.